Exhibit 10.1 EXECUTION VERSION SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this  Agreement ), is dated as of April 10, 2013, by and between Optionable, Inc., a Delaware corporation (the  Company ), and the subscribers set forth on the signature pages affixed hereto (each a  Subscriber  and collectively, the  Subscribers ). WHEREAS: A.The Company and the Subscribers are executing and delivering this Agreement in reliance upon an exemption from securities registration afforded by the provisions of Section 4(a)(2) and/or Regulation D ( Regulation D ) as promulgated by the United States Securities and Exchange Commission (the  Commission ) under the Securities Act of 1933, as amended (the  1933 Act ); and B.The parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Subscribers, as provided herein, and the Subscribers shall purchase an aggregate of 35,500,000 shares (the  Common Shares ) of the Companys common stock, $0.0001 par value per share (the  Common Stock ), at a per share price of $0.02 (the  Per Share Purchase Price ) for an aggregate purchase price of $710,000.00 (the  Purchase Price ). The Common Shares are sometimes referred to herein as the  Securities . The issuance and sale of the Common Shares is referred to herein as the  Offering . C.NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement the Company and the Subscribers hereby agree as follows: 1.
